Title: From George Washington to Brigadier General James Potter, 17 November 1777
From: Washington, George
To: Potter, James



Sir:
Head Quarters [Whitemarsh, Pa.] November 17, 1777.

Your favor of yesterday covering Col. Greene’s letter I received prior to which I had the Account of Fort Mifflin being evacuated.
The Fascines which you were to make may still be wanted tho’ the Army is not to cross the Schuylkill for some little time; you had best not collect them all at any one place as they might become an object of the Enemy’s attention and occasion an attempt to destroy them. I am, etc.
